Citation Nr: 0414516	
Decision Date: 06/04/04    Archive Date: 06/10/04	

DOCKET NO.  98-08 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
including as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Scott E. Schermerhorn, 
Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, that denied the benefit sought 
on appeal.  The veteran, who had active service from April 
1967 to June 1970, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  

In a decision dated in November 1999, the Board affirmed the 
RO's denial of the benefit sought on appeal.  The veteran 
then appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court) and in an Order dated 
in January 2001, the Court vacated the Board's decision and 
returned the case to the Board.  In June 2001 and again in 
August 2003, the Board returned the case to the RO for 
additional development, and the case was subsequently 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Peripheral neuropathy was not manifested during service 
or for many years following separation from service, and is 
not shown to be causally or etiologically related to service, 
including exposure to Agent Orange.  


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the August 1997 
rating decision, as well as the Statement of the Case and the 
various Supplemental Statements of the Case issued in 
connection with the veteran's appeal have notified him of the 
evidence considered, the pertinent laws and regulations and 
the reasons his claim was denied.  In addition, a March 2003 
letter to the veteran and his attorney specifically notified 
them of the substance of the VCAA, including the division of 
responsibilities between the VA and the veteran in obtaining 
evidence.  

The Board acknowledges the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits.  In this case, the 
initial RO decision was made in August 1997, well prior to 
November 9, 2000, the date the VCAA was enacted.  The VA 
believes this decision is incorrect as it applies to cases 
where the initial RO decision was made prior to the enactment 
of the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument, 
without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirements in this case was harmless error for the reasons 
specified below.

In this case, a substantially complete application was 
received from the veteran and the RO adjudicated the 
veteran's claim in August 1997.  Only after the August 1997 
rating decision and a remand from the Court to the Board, and 
the Board to the RO, did the RO, in a March 2003 letter, 
specifically provide notice to the veteran as required by the 
VCAA.  However, the Board also notes that the record 
indicates that, prior to that time, the veteran had been 
fully apprised of what evidence would be necessary to 
substantiate his claim, as well as informed of the specific 
assignment of responsibilities for obtaining such evidence.  
38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran was provided with a copy of the 
August 1997 rating decision, setting forth the general 
requirements of the applicable law pertaining to 
establishment of service connection.  The general advisement 
was reiterated in the Statement of the Case dated in May 
1998, as well as in subsequently dated Supplemental 
Statements of the Case.

In specific compliance with the Court's holding in 
Quartuccio, the veteran was advised of the evidence which 
would substantiate his claim and the responsibility for 
obtaining that evidence by a letter dated in March 2003, and 
the June 2003 Supplemental Statement of the Case contained 
the provisions of 38 C.F.R. § 3.159, the regulation 
promulgated by the VA to implement the VCAA.  In response, an 
April 2003 Report of Contact with the veteran's attorney, as 
well as in a May 2003 statement from the veteran's attorney, 
it was indicated that the veteran had nothing further to 
submit in support of his claim.  

Nevertheless, because the VCAA notice in this case was not 
provided to the veteran prior to the initial RO adjudication 
denying the claim, the timing of the notice does not comply 
with the express requirements of law as found by the Court in 
Pelegrini.  While the Court did not address whether, and if 
so, how the Secretary could properly cure a defect in the 
timing of the notice, the Court did leave open the 
possibility that a notice error of this kind may be 
nonprejudicial to a claimant.  

The Court in Pelegrini found, on one hand, that the failure 
to provide notice until after a claimant had already received 
an initial unfavorable determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice, and, 
as such, prejudice the claim by forcing a claimant to 
overcome an adverse decision, as well as substantially impair 
the orderly sequence of claims development and adjudication.  
Pelegrini, 17 Vet. App. at 422.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-RO decision notice was not prejudicial to the veteran.  
Id.  ("The Secretary has failed to demonstrate that, in this 
case, lack of such pre-AOJ notice was not prejudicial to the 
appellant.")

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being nonprejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for 
the purpose of having the RO provide a pre-initial 
adjudication notice.  The only way the RO could provide such 
notice, however, would be to vacate all prior adjudications, 
as well as nullify the Notice of Disagreement and the 
Substantive Appeal that were filed by the veteran to perfect 
the appeal to the Board.  In the Board's opinion, there is no 
basis for concluding that harmful error occurred simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  Indeed, in this case, harmful error 
could result by nullifying the Notice of Disagreement and 
Substantive Appeal and require the veteran to begin the 
adjudicative process again.  

Moreover, while strictly following the express holding in 
Pelegrini, would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
RO adjudication, the Board does not believe this to have been 
the intention of the Court, otherwise, it would not have 
taken "due account of the rule of prejudicial error" in 
reviewing the Board's decision.  See 38 U.S.C.A. 
§ 7261(b)(2); see also, Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (there is no implicit exemption from the 
notice requirement contained in 38 U.S.C.A. § 5103(a) from 
the general statutory command set forth in Section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of the 
rule of prejudicial error").  

Further, in reviewing the RO's determination on appeal, the 
Board is required to review the evidence on a de novo basis 
without providing any deference to the RO's decision.  As 
provided by 38 U.S.C.A. § 7104(a), all questions in a matter 
which under 38 U.S.C.A. § 511(a) are subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes final decisions on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-RO initial adjudication notice 
constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board is subsumed by 
the appellate decision and becomes the single and sole 
decision of the Secretary in a matter under consideration.  
38 C.F.R. § 20.1104.

In other words, there was simply no "adverse determination," 
as discussed by the Court in Pelegrini for the veteran to 
overcome.  Pelegrini v. Principi, 17 Vet. App. at 421.  
Similarly, a claimant is not compelled under 38 U.S.C.A. 
§ 5108 to proffer new and material evidence simply because an 
RO decision is appealed to the Board.  Rather, it is only 
after a decision of either the RO or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  All 
the VCAA requires is that the duty to notify is satisfied and 
that a claimant be given an opportunity to submit information 
and evidence in support of their claim.  Once this has been 
accomplished, all due process concerns have been satisfied.  
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 
9 Vet. App. 553 (1996).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in March 2003 was 
not provided prior to the first RO adjudication of the claim, 
the notice was provided by the RO prior to the transfer and 
certification of the case to the Board and the content and 
the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided and the veteran offered an opportunity to 
submit additional evidence and/or argument, the case was 
readjudicated and a Supplemental Statement of the Case was 
provided to the veteran and his attorney.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide 
this appeal would not be prejudicial error to the veteran.

The Court in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence the VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the VCAA notice letter that was provided to the 
veteran essentially contains the "fourth element."  In this 
regard, the Board would observe that the March 2003 letter 
requested that the veteran "tell us about any additional 
information or evidence that you want us to try to get for 
you."  

As indicated above, all the VCAA requires is that the duty to 
notify is satisfied, and that a claimant is given an 
opportunity to submit information and evidence in support of 
his claim.  Once this has been accomplished, all due process 
concerns have been satisfied.  In this case, because each of 
the four content requirements of the VCAA notice have been 
satisfied, the Board finds that the notification requirements 
of the VCAA have been satisfied.  Pelegrini v. Principi, 17 
Vet. App. 412 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records are associated 
with the claims file, as are private and VA medical records 
identified by the veteran.  In addition, the veteran was 
afforded VA examinations in connection with his claim and 
presented testimony at a hearing before the BVA.  The veteran 
and his attorney have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
further appellate review.  Indeed, in a report of contact 
with the veteran's attorney, dated in April 2003 and in a 
letter from the veteran's attorney dated in May 2003, it was 
specifically indicated that they had no further evidence to 
submit.  Accordingly, the Board finds that the VA has done 
everything necessary to assist the veteran and that no 
further action is necessary to satisfy the requirements of 
the VCAA. Consequently, the case is now ready for appellate 
review.

Background and Evidence

Service records showed the veteran served in Vietnam from 
October 1969 to March 1970.  Service medical records contain 
no evidence of complaints, treatment or diagnosis of 
peripheral neuropathy.

A report of a VA examination performed in March 1988 showed 
that on neurological evaluation, it was indicated that the 
veteran had recently recovered from Bell's palsy on the left 
side of the face.  Examination was normal except for 
subjective numbness near the left jaw.  The veteran also 
complained of numbness of the legs.  Further examination was 
grossly intact.  Following the examination, no neurological 
diagnosis was recorded.  

A VA discharge summary pertaining to a hospitalization of the 
veteran between September and December 1988 reflects that 
during the hospitalization, the veteran was referred to 
neurology and examination showed a normal neurological 
examination; EMG and nerve conduction studies showed no signs 
of radiculopathy or peripheral neuropathy.  

A May 1989 statement from Lawrence S. Tomack, M.D., related 
that the veteran was seen with complaints of left arm 
numbness of three months' duration.  The impression following 
the examination was multiple complaints of muscle soreness 
and stiffness without a clear etiology.  

A report of a VA examination performed in March 1997 shows 
the veteran reported that he had not worked since 1983 and 
that he had multiple aching pains all over.  The veteran 
stated that he felt numbness of his extremities all over the 
place and he felt weakness of his extremities.  Following the 
examination, the impression was multiple complaints of aching 
pain and complaints of numbness of the extremities.  The 
veteran was referred for an EMG study of the extremities to 
see if there was any electrophysiologic evidence of 
peripheral neuropathy.  A report of EMG testing shows the 
veteran reported complaints of tingling and paresthesias of 
both hands and feet for the past 15 years.  The 
interpretation following the testing was moderately severe 
predominantly sensory peripheral neuropathy.  

An April 1997 statement from Barbara A. Heere, M.D., contains 
no reference to peripheral neuropathy.  

The veteran presented testimony before the BVA in Washington, 
D.C., in March 1999.  At that hearing, the veteran testified 
that he experienced tingling primarily in his hands and that 
he started noticing this symptomatology in 1972 after getting 
out of the service.  The veteran also testified that he had 
been diagnosed with peripheral neuropathy in March 1997 and 
that no physician had offered an opinion as to the etiology 
of his peripheral neuropathy.  

A report of EMG testing performed in September 2001 by Yung 
W. Park, M.D., concluded with an impression of abnormal 
findings that were compatible with motor and sensory 
peripheral polyneuropathy involving both the upper and lower 
extremities with greater involvement in the lower 
extremities.

Private medical records from Dr. Heere, dated between 1997 
and 2002, were received in March 2002.  Those records showed 
relevant diagnoses, including a diagnosis of chronic 
peripheral neuropathy in April 1998 and neuropathy in 
September and October 2001 and June 2002.  No opinion as to 
etiology was recorded in those records.

A report of a VA examination performed in June 2003 concluded 
with an impression that the veteran seemed to have a mild 
generalized peripheral neuropathy, predominantly of the 
sensory type which was as likely as not related to exposure 
to Agent Orange.  

A report of contact with the veteran's attorney dated in 
April 2003 and a statement from that attorney dated in May 
2003 indicated that the veteran had nothing further to submit 
in connection with his claim.  

A BVA decision dated in August 2003 returned the case to the 
RO for additional development.  In that decision, the Board 
noted that the National Academy of Sciences had determined 
that there was a positive association between Agent Orange 
exposure and acute and subacute peripheral neuropathy and 
that the evidence was against an association between Agent 
Orange exposure and chronic persistent peripheral neuropathy.  
The Board also noted that the examiner who performed the June 
2003 VA examination concluded that the veteran had mild 
generalized peripheral neuropathy that was as likely as not 
related to Agent Orange exposure, but that the examiner 
provided no rationale and cited no scientific studies or 
publications to support his conclusion.  The Board returned 
the case to offer that physician an opportunity to provide a 
clear rationale for his impression following the June 2003 VA 
examination. 

A January 2004 addendum to the June 2003 examination 
indicated that the examiner was aware of the National Academy 
of Science report cited by the Board.  The examiner indicated 
that the report stated that because of various technical and 
methodological limitations, a definitive link between chronic 
peripheral neuropathy and Agent Orange exposure could not be 
established, but this also meant that it could not be 
disproved.  As such, the examiner's rationale in this case 
was that the veteran's chronic peripheral neuropathy was as 
likely as not related to Agent Orange because we cannot say 
with certainty that chronic peripheral neuropathy is 
definitely not associated with Agent Orange exposure, though 
the evidence is less supportive for such an occurrence.  As 
such, the only change in the examiner's statement was that 
the veteran's "chronic peripheral neuropathy is 'less likely 
than more' as a result of Agent Orange exposure."  

Law and Analysis

The veteran contends that he is entitled to service 
connection for peripheral neuropathy as being related to his 
period of active service.  The veteran more specifically 
contends that he has peripheral neuropathy as a result of 
exposure to herbicides he was exposed to while stationed in 
Vietnam.  The veteran testified that he began experiencing 
symptomatology shortly following his separation from service 
and that this symptomatology has persisted since that time.

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for certain chronic diseases, such as an 
organic disease of the nervous system, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. § 3.307, 3.309.  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony, of an inservice occurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In addition, the law provides that a veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicide agents 
(e.g., Agent Orange), unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  If a veteran was exposed to an herbicide 
agent during service, the following diseases shall be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there was no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied:  
Chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft tissue sarcomas, other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma.  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide and resolves 
within two years of the date of onset.  38 C.F.R. § 3.309(e), 
Note 2.  

The VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27630-27641 (2003).  The notice specifically 
found that a presumption of service connection based on 
exposure to herbicides used in Vietnam is not warranted for 
chronic persistent peripheral neuropathy.  It was explained 
that taking into account the available evidence and the 
National Academy of Sciences analysis, the Secretary has 
found that the credible evidence against an association 
between herbicide exposure and chronic persistent peripheral 
neuropathy outweighs the credible evidence for such an 
association, and has determined that a positive association 
does not exist.  68 Fed. Reg. 27,637.

As indicated above, notwithstanding the foregoing, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

When the evidence in this case is considered under laws and 
regulations set forth above, the Board finds that the veteran 
is not shown to have a disability that is associated with 
Agent Orange exposure.  While the record clearly demonstrates 
that the veteran has been diagnosed with peripheral 
neuropathy, this disability is not shown to be related to 
Agent Orange exposure.  Service medical records contain no 
evidence of complaints, treatment or diagnosis of peripheral 
neuropathy, and the first evidence of a diagnosis of 
peripheral neuropathy was recorded in a VA medical record 
dated in March 1997.  While the veteran reported that he 
experienced relevant symptomatology shortly following his 
separation from service, the Board notes that the record 
contains absolutely no evidence of pertinent complaints prior 
to the 1980's, and it is significant that a VA 
hospitalization of the veteran between September and December 
1988 included a neurology evaluation that concluded that 
there were no signs of radiculopathy or peripheral 
neuropathy.  That diagnosis was arrived at following EMG and 
nerve conduction studies.  It is also significant that the 
veteran has been diagnosed as having chronic peripheral 
neuropathy, not acute or subacute peripheral neuropathy, the 
specific types of peripheral neuropathy provided for in VA 
regulations providing for presumptive service connection for 
diseases associated with Agent Orange exposure. 

While the record does not contain any opinions from the 
veteran's private physicians as to the etiology of his 
peripheral neuropathy, the examiner who performed the June 
2003 VA examination concluded that the veteran had mild 
generalized peripheral polyneuropathy predominantly of the 
sensory type which the examiner concluded was likely as not 
related to exposure to Agent Orange.  However, when the Board 
returned the case to that physician for a rationale for that 
conclusion, given the ongoing review by the National Academy 
of Science that had found no positive association between 
Agent Orange exposure and chronic persistent peripheral 
neuropathy, that examining physician in a January 2004 
addendum to the June 2003 examination revised his previous 
conclusion.  

In the January 2004 addendum the examiner indicated that he 
was aware of the National Academy of Science report cited by 
the Board and explained that his rationale that the veteran's 
chronic peripheral neuropathy was likely as not related to 
Agent Orange was because it could not be stated with 
certainty that chronic peripheral neuropathy was definitively 
not associated with Agent Orange, though the physician 
conceded the evidence was less supportive of such an 
occurrence.  The physician then concluded that the veteran's 
chronic peripheral neuropathy was "less likely" than more 
likely as a result of Agent Orange exposure.

The veteran has submitted no medical evidence that 
demonstrates that his peripheral neuropathy is in any way 
related to service, and the veteran testified that no 
physician had informed him that his peripheral neuropathy was 
related to service or to Agent Orange exposure.  The only 
medical opinion that was supportive of the veteran's 
contentions, at least initially, was that provided following 
the June 2003 examination, but that physician subsequently 
modified his opinion in January 2004 and conceded that the 
evidence was less supportive of such a relationship and 
concluded that the veteran's chronic peripheral neuropathy 
was less likely the result of Agent Orange exposure.  This 
opinion is consistent with the ongoing review being performed 
by the National Academy of Science, most recently set forth 
in the Federal Register in May 2003.  The Board finds that 
the ongoing review by the National Academy of Science has 
greater probative value than the opinion expressed by the VA 
examiner in June 2003, and is in fact, entirely consistent 
with that same physician's opinion following the January 2004 
review and addendum.  Accordingly, the Board concludes that 
service connection for peripheral neuropathy is not 
warranted.


ORDER

Service connection for peripheral neuropathy, including as a 
result of exposure to Agent Orange, is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



